Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ENERGY EXPLORATION TECHNOLOGIES INC As at and for the three and six months ended June 30, 2008 ENERGY EXPLORATION TECHNOLOGIES INC Consolidated Balance Sheets (Unaudited) (Expressed in Canadian dollars except share data) June 30, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ $ Short term investments Accounts receivable Prepaid expenses and other Oil and natural gas properties [note 3] Other property and equipment $ $ Liabilities and Shareholders' Equity Current liabilities: Trade payables $ $ Other accrued liabilities [note 4] Unearned revenue Convertible debentures [note 6] - Current portion of capital lease obligation Long term liabilities: Capital lease obligation Future operations [note 1] Shareholders' equity: Preferred shares: - authorized unlimited Issued: 10,000,000 Common shares: - authorized unlimited Issued: 30,615,129 shares issued as of June 30, 2008 (December 31, 2007 - 29,713,381) [note 5] Contributed capital Deficit ) ) Accumulated other comprehensive income $ $ Subsequent events [notes 10 and 12] Signed "George Liszicasz" Director Signed "Charles Selby" Director The accompanying notes to these consolidated financial statements are an integral part of these consolidated balance sheets. 2 ENERGY EXPLORATION TECHNOLOGIES INC Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) (Unaudited) (Expressed in Canadian dollars except share data) For the three months ended June 30, For the six months ended June 30, Revenue Survey revenue $ Oil and natural gas revenue Expense Survey cost Oil and natural gas operating expenses Administrative Depletion of oil and natural gas properties Amortization and depreciation ) Other expense (income) Gain on sale of properties [note 3] ) - ) - Interest income ) Interest on convertible debentures [note 6] - - Loss (gain) on foreign exchange ) Net income and comprehensive income Net income per share unit [note 5] Basic $ Diluted $ The accompanying notes to these consolidated financial statements are an integral part of these consolidated statements of income (loss) and comprehensive income (loss). 3 ENERGY EXPLORATION TECHNOLOGIES INC Consolidated Statements of Cash Flow (Unaudited) (Expressed in Canadian dollars) For the three months ended June 30, For the six months ended June 30, Operating activities Net income $ Amortization and depreciation Depletion of oil and natural gas properties Costs settled by issuance of options or warrants Non-cash interest expense Non-cash expense note payable - - Gain on sale of capital assets ) - ) - Changes in non-cash working capital Accounts receivable ) ) ) Work-in-progress - - Prepaid expenses and other ) Unearned revenue ) Trade payables ) ) ) Other accrued liabilities ) ) Net cash generated (used) by operating activities ) ) Financing activities Repayment of note payable - ) - ) Repayment of capital lease ) Repayment of registration penalty - - ) - Exercise of options and warrants Net cash generated (used) by financing activities ) Investing activities Invested in other property and equipment ) Invested in oil and natural gas properties ) Proceeds on sale of oil and gas properties - Decrease (increase) in short term investments ) ) ) Net cash used by investing activities ) Net cash inflow (outflow) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Cash interest paid $ The accompanying notes to these consolidated financial statements are an integral part of these consolidated statements of cash flows. 4 ENERGY EXPLORATION TECHNOLOGIES INC Consolidated Statements of Shareholders' Equity (Deficit) (Unaudited) (Expressed in Canadian dollars except share data) For the three months ended June 30, For the six months ended June 30, Common Shares Balance at the beginning of the period $ Issued upon exercise of stock options and warrants Issued through conversion of debentures - ) - Share purchase loan ) - ) - Shares issued for services - - - Balance at end of the period Preferred Shares Balance at the beginning and end of the period Contributed Capital Balance at the beginning of the period Fair market value of options and warrants ) ) Contributed capital transferred to common shares pursuant to exercising of options and warrants ) ) Balance at end of the period Deficit Balance at the beginning of the period ) Net income for the period Balance at end of the period ) Accumulated Other Comprehensive Income Balance at beginning and end of the period Total Shareholders' Equity (Deficit) end of period $ The accompanying notes to the consolidated financial statements are an integral part of the condensed consolidated statements of shareholder's equity (deficit). 5 ENERGY EXPLORATION TECHNOLOGIES INC Notes to the Consolidated Financial Statements As at and for three and six months ended June 30, 2008 (Unaudited) (Expressed in Canadian dollars unless otherwise stated) 1. Organization and Ability to Continue Operations Energy Exploration Technologies Inc. ( "we", "company" or "NXT" ) was incorporated under the laws of the State of Nevada on September 27, 1994. NXT was continued from the State of Nevada to the Province of Alberta, Canada on October 24, 2003. The shareholders voted on and approved this change which moved the jurisdiction of incorporation from the U.S. to Canada. We own a proprietary technology called Stress Field Detection (SFD). SFD is a remote sensing airborne survey system that is designed to identify areas with oil and natural gas reserve potential. This technology was acquired from its current CEO and President on December 31, 2005 following a ten year period wherein the company controlled the technology through a series of licensing agreements. For the ten year period prior to 2006 the company had engaged in extensive activities that were effective in developing the technology to a stage wherein SFD was both technically ready and had the required industry validation to embark on the commercial phase of the company. These early activities included conducting SFD surveys for oil and gas industry partners on a cost recovery basis and participating as a joint venture partner in SFD identified exploration wells. By December 31, 2005 the company had generated approximately $47.6 million of accumulated deficits in conducting these activities. In 2006 the company commenced commercial operations with the objective of generating net income through a business model of providing SFD survey services on a fee-for-service basis.
